SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [ X ] Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2008 [ ] Transition report under Section 13 or 15(d) of the Exchange Act for the transition period from to . Commission File Number: 333-82608 ENCOMPASS HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) NEVADA 95-4756822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer
